Title: Joseph C. Cabell to James Madison, 20 July 1829
From: Cabell, Joseph C.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    University.
                                
                                 20 July. 1829.
                            
                        
                        Since writing you my late letter from this place by Col: Monroe, I have received from the post office at this
                            place, a letter from Mr. Richard Morris of Hanover, under date of 12th inst. of which the following is an extract:
                        "Your letter of 2[3d]. of last month, in consequence of being mislaid in Mr. Johnson’s office, did not reach me
                            until yesterday friday last. It will not now be in my power to see or converse with Mr.
                            Pollard, until you will have left Charlottesville. His residence is near thirty miles from mine, and I seldom have any
                            intercourse with him except during the session of our Court: Before the end of this month I will see him & procure
                            an answer to Mr. Madison’s enquiry, which I will forward to you at Warminster according to your request".
                        So soon as Mr. Morris’s letter reaches me I will not fail to send it on to you. Very resy. & truly
                            yours
                        
                        
                            
                                Jos: C: Cabell
                            
                        
                    